



Exhibit 10.1




KIMBALL INTERNATIONAL, INC.
ANNUAL PERFORMANCE SHARE AWARD AGREEMENT
FISCAL YEAR 2018
This ANNUAL PERFORMANCE SHARE AWARD AGREEMENT (the “Award Agreement”) dated the
     day of               , 20     , is granted by KIMBALL INTERNATIONAL, INC.,
an Indiana corporation (“Company”), to                              (“Employee”)
pursuant to the terms of the Company’s Amended and Restated 2003 Stock Option
and Incentive Plan (“Plan”).
WHEREAS, the Board of Directors and the Compensation & Governance Committee of
the Company (“Committee”) believe it to be in the best interests of the Company
and its shareowners for officers and other key employees to obtain or increase
their stock ownership interest in the Company in order that they will have a
greater incentive to work for and manage the Company’s affairs in such a way
that its shares may become more valuable, thereby aligning the personal
interests of officers and key employees with those of the Company’s share
owners; and
WHEREAS the Employee is employed by the Company or one of its subsidiaries as an
officer or key employee;
NOW THEREFORE, in consideration of these premises and of services to be
performed by the Employee, the Company hereby grants this Annual Performance
Share Award to the Employee on the terms and conditions hereinafter expressed
and subject to the terms of the Plan.
1.
GRANT OF PERFORMANCE SHARES

The Company hereby grants to the Employee       target Performance Shares
(“Target Shares”), subject to the eligibility, performance and other terms and
conditions set forth in this Award Agreement and the Plan (“Award”).
2.
DETERMINATION OF SHARES ISSUED

Subject to the eligibility conditions described in Section 3 of this Award
Agreement, the actual number of Shares issued shall be determined by the
Committee as soon as administratively practical following the end of the fiscal
year (the date of such determination by the Committee, which is referred to as
the “Determination Date”), based on the Company’s consolidated “Return on
Equity,” as defined below, for the fiscal year ended June 30, 2018:
Return on Equity
Actual Shares to be Issued for FY 2018
26.5%
200% of Target Shares
21.0%
100% of Target Shares
15.0%
50% of Target Shares
<15.0%
0

For any Return on Equity between 15.0% and 21.0% or between 21.0% and 26.5%, the
payout percentage of the Target Shares shall be interpolated.
In computing the Shares to be issued to the Employee, the Shares will be rounded
down to the number of full shares excluding any fractional shares. The Shares,
if any, to be issued to the Employee under the Award Agreement will be
delivered, without restriction, to the Employee as soon as administratively


1

--------------------------------------------------------------------------------





practical after the Determination Date, but no later than sixty (60) days after
the end of the fiscal year, except as provided in Section 10 below. The Award
will be payable in Common Stock.
For purposes herein, “Return on Equity” shall mean Adjusted Net Income divided
by the result of Total Assets less Total Liabilities for the Company. Adjusted
Net Income is defined as net income adjusted for the following non-operating
items: fines/penalties that may result from the General Services Administration
matter up to a maximum of $4 million and the impact of any non-operating event
causing destruction of or damage to Company property.
3.
ELIGIBILITY CONDITIONS

A.
To receive Shares earned under this Award Agreement as determined by the
Committee, the Employee must have remained in Continuous Service from the date
hereof to June 30, 2018 (the “Vesting Date”), except as provided in subsection
(C) below.

B.
If the Employee ceases Continuous Service before the Vesting Date for any reason
other than Disability, death or Retirement, the Employee will forfeit all rights
with respect to any Shares under this Award Agreement.

C.
Disability, Death or Retirement.

(i)
If the Employee ceases Continuous Service before June 30, 2018, because of
Disability or Retirement, the number of Shares to which the Employee may be
entitled under this Award Agreement, if any, will be determined on the
Determination Date based on the Company’s performance for the fiscal year ended
June 30, 2018, but shall be prorated to reflect the portion of the fiscal year
that the Employee worked prior to such Disability or Retirement. Except as
provided in Section 10, the Shares shall be issued no later than sixty (60) days
following the end of the fiscal year.

(a)
To be considered a Retirement under this Award Agreement, the Employee must have
incurred a Separation of Service, as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). “Separation from Service” shall
mean a “separation from service” within the meaning of Code Section
409A(a)(2)(A)(i) and Treasury regulation section 1.409A-1(h) and shall mean with
respect to an Employee, the complete termination of the employment relationship
between the Employee and the Company and/or all affiliated employers within the
meaning of Code Section 414(b) or (c), for any reason other than death.

(b)
Shares will be prorated by multiplying the Shares determined to be earned for
the fiscal year by a fraction determined by:

•
Numerator = number of months in the fiscal year that the Employee maintained
Continuous Service, including the month in which the Continuous Service ceased,
which shall be considered a full month.

•
Denominator = 12 months.

(ii)
If the Employee ceases Continuous Service before June 30, 2018, by reason of the
Employee’s death, the number of Performance Shares earned by the Employee shall
equal the Target Shares, pro rated to reflect the portion of the fiscal year
that the Employee worked prior to his/her death, using the fraction described in
(i)(b) above. Except as



2

--------------------------------------------------------------------------------





provided in Section 10 below, the Shares corresponding to such earned
Performance Shares shall be paid within thirty (30) days following the date of
the Employee’s death.
D.
Notwithstanding anything to the contrary set forth in the Plan or this Award
Agreement, the Employee shall forfeit any Performance Shares awarded hereunder
in the event that:

(i)
The Employee is discharged by the Company from his or her employment with the
Company for Cause. For purposes herein, “Cause” shall mean, with respect to
termination of the Employee’s employment with the Company, one or more of the
following occurrences: (1) Employee’s willful and continued failure to perform
substantially the duties of Employee’s position or to follow lawful instructions
of a senior executive or the Board of Directors, if such failure continues for a
period of five days after the Company delivers to Employee a written notice
identifying such failure; (2) Employee’s conviction of a felony or of another
crime that reflects adversely on the Company; or (3) Employee’s engaging in
fraudulent or dishonest conduct, gross misconduct that is injurious to the
Company, or any misconduct that involves moral turpitude; or

(ii)
The Employee breaches any of his or her employee and ancillary agreements,
including without limitation, any confidentiality or non-solicitation obligation
documented by agreement (collectively, “Employee Agreement”). In addition, for
purposes herein, an Employee shall be deemed to have breached an Employee
Agreement if the Employee seeks judicial intervention to limit or nullify the
terms of such Employment Agreement.

E.
In the event that Shares are earned by and issued to the Employee under this
Award Agreement and within twelve (12) months after the issuance of such Shares
to the Employee, (a) the Company identifies facts that result in, or, in the
event of issuance of such Shares as a result of Retirement or Disability, would
have resulted in, a termination for Cause, or (b) the Employee breaches an
Employee Agreement, then, in addition to the forfeiture under Section 3.D. of
this Award Agreement, the Employee agrees to repay the value of such Shares
received under this Award Agreement within thirty (30) days of the date of
written demand by the Company (“Clawback Amount”).

After the Committee approves the final calculation of Shares to be issued, no
adjustments will be made to reflect any subsequent change in accounting, the
effect of federal, state or municipal taxes later assessed or determined, or
otherwise. Notwithstanding the foregoing, the Company reserves the right to and,
in appropriate cases, will, seek recovery of all or any portion of the Share
distribution if (i) the amount of the Share distribution was calculated based
upon the achievement of certain financial results that were subsequently the
subject of a restatement of all or a portion of the Company’s financial
statements; (ii) the Employee engaged in intentional misconduct that caused or
partially caused the need for such a restatement; and (iii) the amount of the
Share distribution that would have been issued to the Employee had the financial
results been properly reported would have been lower than the actual Share
distribution. This subsection is not intended to limit the Company’s power to
take such other actions as it deems necessary to remedy the misconduct, prevent
its recurrence and, if appropriate, based on all relevant facts and
circumstances, punish the wrongdoer in a manner it deems appropriate.
F.
Awards and any compensation or benefits associated therewith shall also be
subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 10D of the Exchange Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the



3

--------------------------------------------------------------------------------





U.S. Securities and Exchange Commission adopted thereunder; (ii) similar rules
under the laws of any other jurisdiction; and (iii) any policies adopted by the
Company to implement such requirements, all to the extent determined by the
Company in its discretion to be applicable to a Participant. This Award
Agreement may be unilaterally amended by the Committee to comply with any such
compensation recovery policy.
4.
SHARE CHANGES

If the Company shall at any time change the number of shares of its Common Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of Shares subject to the Award Agreement hereunder
shall be changed in proportion to the change in issued shares. If, during the
term of this Award Agreement, the Common Stock of the Company shall be changed
into another kind of securities of the Company or into cash, securities, or
evidences of indebtedness of another corporation, other property, or any
combination thereof, whether as a result of reorganization, sale, merger,
consolidation, or other similar transaction, the Company shall cause adequate
provision to be made whereby the Employee shall thereafter be entitled to
receive, under this Award Agreement, the cash, securities, evidences of
indebtedness, other property, or any combination thereof, the Employee would
have been entitled to receive for Common Stock acquired through this Award
Agreement immediately prior to the effective date of such transaction. If
appropriate, the number of Shares of this Award Agreement following such
reorganization, sale, merger, consolidation, or other similar transaction, may
be adjusted in each case in such equitable manner as the Committee may select.
5.
TRANSFER

Neither this Award nor any right or interest of the Employee in any Award under
the Plan may be assigned, encumbered or transferred otherwise than by will or
the laws of descent and distribution.
6.
VOTING RIGHTS AND DIVIDENDS

The Employee will not have any voting rights with respect to the Target Shares
and shall not be entitled to receive any dividends paid or dividends declared
with respect to the Target Shares subject to this Award Agreement. The Employee
will obtain voting rights and become entitled to receive any dividends only
after any earned Shares are transferred to the Employee.
7.
TAXES AND WITHHOLDING

Issuance of the Award under this Award Agreement, under current applicable laws,
will result in various federal and/or state taxes becoming due, including, but
not limited to, income and social security. The Employee is responsible for the
timely payment of these taxes, and provision will be made by the Company to
satisfy these obligations by withholding of Shares equal in value to the minimum
amount of federal, state and local taxes required by the taxing authorities. The
value of the Shares withheld will be determined by using the appropriate method
under applicable tax regulations.
8.
ADMINISTRATION

This Award Agreement and your rights under it are subject to all terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. The parties acknowledge that the Committee or its designee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, in its
sole discretion, all of which shall be binding on the Employee.


4

--------------------------------------------------------------------------------





9.
AMENDMENTS

In the event any new modifications or changes are made to existing laws that
render any or all of this Award Agreement illegal or unenforceable, this Award
Agreement may be amended to the extent necessary in order to carry out the
intention of the Award to the Employee. The Committee may amend this Award
Agreement in other respects, without the Employee’s consent, if the amendment
will not have an adverse effect on the Employee’s rights under this Award
Agreement as in effect immediately before the amendment.
10.
CODE SECTION 409A

A.
The parties intend that the payments and benefits under the Plan and this Award
Agreement comply with Code Section 409A, to the extent applicable, and
accordingly, to the maximum extent permitted, the Plan and this Award Agreement
shall be interpreted and administered to be in compliance therewith. Any
payments described in this Award Agreement or the Plan that are due within the
“short-term deferral period” as defined in Code Section 409A shall not be
treated as deferred compensation unless applicable law requires otherwise.

B.
Notwithstanding any provisions in the Plan to the contrary, to the extent that
the Company has any stock which is publicly traded on an established securities
market or otherwise, if the Employee is a Specified Employee and a Separation
from Service occurs, any payment of deferred compensation, within the meaning of
Code Section 409A, otherwise payable under this Award Agreement because of
employment termination will be suspended until, and will be paid to the Employee
on, the first day of the seventh month following the month in which Separation
from Service occurs. Payments delayed by the preceding sentence shall be
accumulated and paid on the earliest administratively feasible date permitted by
such sentence. “Specified Employee” shall mean an individual who, at the time of
his or her Separation from Service, is a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i) and Treasury regulation section 1.409A-1(i).
For purposes of the preceding sentence, the “specified employee identification
date” shall be December 31 (of the prior Plan year) and the “specified employee
effective date” shall be the following April 1.

11.
PLAN CONTROLLING

The Award is subject to all of the terms and conditions of the Plan except to
the extent that those terms and conditions are supplemented or modified by this
Award Agreement, as authorized by the Plan. Capitalized terms used in this Award
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Plan. All determinations and interpretations of the Committee shall
be binding and conclusive upon the Employee and his or her legal
representatives.
12.
QUALIFICATION OF RIGHTS

Neither this Award Agreement nor the existence of the Award shall be construed
as giving the Employee any right (a) to be retained as an employee of the
Company; or (b) as a shareholder with respect to the Shares of Common Stock
earned pursuant to the Award until the certificates for the Common Stock have
been issued and delivered to the Employee or a book entry has been recorded in
the name of the Employee with the Company’s transfer agent.
13.
GOVERNING LAW

This Award Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction


5

--------------------------------------------------------------------------------





or interpretation of this Award Agreement to the substantive law of another
jurisdiction. Any action or proceeding seeking to enforce the terms of this
Award Agreement or based on any right arising out of this Award Agreement must
be brought in the appropriate court located in Dubois County, Indiana, or if
jurisdiction will so permit, in the Federal District Court for the Southern
District of Indiana located in Evansville, Indiana. The parties hereto consent
to the jurisdiction and venue of said courts.
14.
REPRESENTATIONS AND WARRANTIES

A.
The Employee represents and warrants that he or she has received and reviewed a
Plan Memorandum, which summarizes the provisions of the Plan.

B.
The Company makes no representations or warranties as to the tax consequences of
and benefits vested or payable under this Award, and in no event shall the
Company be responsible or liable for any taxes, penalties or interest assessed
against the Employee for any benefit or payment provided under this Award.

C.
The Employee represents and warrants his/her understanding that the grant of the
Performance Shares by the Company is voluntary and does not create in the
Employee any contractual or other right to receive future grants of Performance
Shares or benefits in lieu of Performance Shares in any circumstance. All
decisions with respect to any future awards will be made in the sole discretion
of the Company.

15.
SUCCESSORS AND ASSIGNS

This Award Agreement shall be binding upon and inure to the benefit of the
successors, assigns and heirs of the respective parties, subject to the other
provisions hereof.
16.
WAIVER

The failure of a party to insist upon strict adherence to any term of this Award
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Award Agreement.
17.
TITLES

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Award Agreement.
18.
COUNTERPARTS/ COPIES

This Award Agreement may be signed in one or more counterparts, each of which
will be deemed to be an original and all of which when taken together will
constitute the same agreement. Any copy of this Award Agreement made by reliable
means (for example, photocopy, scanned copy or facsimile), is considered an
original.


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and Employee has agreed to the terms and conditions of this
Award Agreement, all as of the day and date first above written.


Kimball International, Inc.


By:                                                              
[Name]
[Title]
Kimball International, Inc.


The undersigned employee has read, acknowledged and accepts the terms of the
Award, the Award Agreement, and the Plan.




                                                                    
Employee Signature




7